Case: 17-13795   Date Filed: 04/15/2019   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13795
                         Non-Argument Calendar
                       ________________________

       D.C. Docket Nos. 9:16-cv-80559-DMM; 9:14-cr-80227-DMM-11


JAMIE NEIL CAPALBO,

                                                           Petitioner-Appellant,


                                   versus


UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 15, 2019)

Before ED CARNES, Chief Judge, WILLIAM PRYOR, and FAY, Circuit Judges.

PER CURIAM:
                Case: 17-13795       Date Filed: 04/15/2019      Page: 2 of 3


       Jamie Capalbo appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate his 180-month sentence imposed following his convictions for

conspiracy to distribute cocaine and possession of a firearm by a felon. Capalbo

challenges his sentencing enhancement under the Armed Career Criminal Act,

arguing that the district court erred in concluding that his Florida robbery and

aggravated assault convictions qualify as ACCA predicates under the “elements”

clause.

       We review de novo the district court’s conclusion that a particular offense

constitutes a violent felony under the ACCA. United States v. Wilkerson, 286 F.3d
1324, 1325 (11th Cir. 2002). The ACCA stipulates that any crime punishable by a

term of imprisonment exceeding one year that “has as an element the use,

attempted use, or threatened use of physical force against the person of another” is

a violent felony for which a 15-year minimum sentence applies. 18 U.S.C.

§ 924(e)(2)(B)(i). This first prong of the ACCA’s definition of violent felony is

sometimes referred to as the “elements clause.” United States v. Owens, 672 F.3d
966, 968 (11th Cir. 2012).1 The Supreme Court has held that “Florida robbery

qualifies as an ACCA-predicate offense under the elements clause.” Stokeling v.



       1
         The Supreme Court has held that “imposing an increased sentence under the residual
clause of the Armed Career Criminal Act violates the Constitution’s guarantee of due process.”
Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551, 2563 (2015). But because we analyze
Mills’ prior offenses under only the elements clause of the ACCA, these due process concerns
are not implicated.
                                               2
              Case: 17-13795     Date Filed: 04/15/2019   Page: 3 of 3


United States, 586 U.S. ___, 139 S. Ct. 544, 555 (2019). We have held that

aggravated assault in violation of section 784.021 of the Florida Statutes

constitutes a violent felony under the ACCA’s elements clause. See Turner v.

Warden Coleman FCI (Medium), 709 F.3d 1328, 1337–38 (11th Cir. 2013),

abrogated on other grounds by Johnson, 135 S. Ct. at 2563.

      As a result, Capalbo’s claims that his Florida robbery and battery offenses

are not violent felonies for ACCA purposes are foreclosed by binding precedent.

See Stokeling, 139 S. Ct. at 555; Turner, 709 F.3d at 1337–38. Capalbo argues

that Turner was wrongly decided because it incorrectly applied our earlier decision

in United States v. Palomino Garcia, 606 F.3d 1317 (11th Cir. 2010). But even if

we were convinced that Turner was wrongly decided, we are bound by it because it

has not been abrogated by the Supreme Court or this Court sitting en banc. See

United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998) (en banc).

      AFFIRMED.




                                          3